Exhibit 10.9


AMENDMENT AND TERMINATION OF INDEPENDENT
CONSULTING AND ADVISORY AGREEMENT


THIS AMENDMENT AND TERMINATION OF INDEPENDENT ADVISORY AND CONSULTING
AGREEMENTis made this 24th day of July, 2012, effective July 1, 2012 (the
“Effective Date”) by and between Random Source, Inc. (the “Company”) and
Mediterranean Securities Group, LLC (“MSG”).


WHEREAS, the Company and MSG are parties to that certain Independent Consulting
and Advisory Agreement dated December 12, 2011 (the “Consulting Agreement”).


WHEREAS, the Company has previously agreed to and executed an amendment to the
Consulting Agreement permitting MSG to transfer the Consulting Shares (as
hereinafter defined), however, such amendment was not executed by MSG and is
therefore not in effect.


WHEREAS, pursuant to Section 3 of the Consulting Agreement, the Company was
obligated to pay MSG a monthly fee of $5,000 on the first day of each month,
commencing the month following the initial closing of the Financing (as that
term is defined in the Consulting Agreement).


WHEREAS, pursuant to Section 3 of the Consulting Agreement, the Company issued
MSG 4,200,000 shares of its common stock, which such shares were exchanged for a
like number of shares of the common stock of Proguard Acquisition Corp. (the
“Consulting Shares”) pursuant to the terms and conditions of that certain
Agreement and Plan of Reorganization dated April 27, 2012 of which MSG is a
signatory thereto.


WHEREAS, the Consulting Shares are represented by stock certificate number 2712
(the “Certificate”).


WHEREAS, pursuant to the terms of Section 3 of the Consulting Agreement, in the
event that on the one year anniversary of the Consulting Agreement there has
been no closing of the Financing, the Company is entitled to repurchase all of
the Consulting Shares for $20,000, of which $12,500 previously tendered to MSG
by the Company would be credited.


WHEREAS, the Financing was being conducted by MSG pursuant to the terms and
conditions of that certain Placement Agent Agreement dated December 12, 2011, as
amended (the “Placement Agent Agreement”), the term of which expired on June 30,
2012.


WHEREAS, the Financingin the specified amount did not close by June 30, 2012.


WHEREAS, the Company has requested to repurchase the Consulting Shares prior to
the one year anniversary of the Consulting Agreement and MSG has consented to
such request.
 
 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and MSG do hereby agree as follows:


1.           Recitals.  The above recitals are true, correct, and are herein
incorporated by reference.


2.           Repurchase of Consulting Shares.


a.           The Company hereby repurchases the Consulting Shares for an
aggregate consideration of $20,000, of which $12,500 has previously been
tendered to MSG as partial compensation under the terms of the Placement Agent
Agreement and the balance of $7,500 to be delivered at the closing (the
“Closing”) of this Agreement.


b.           At Closing, MSG will tender to the Company the Certificate together
with a medallion guaranteed stock power duly executed by an authorized agent of
the Company.


c.           The Closing shall occur at the offices of Pearlman Schneider LLP,
counsel to the Company, at a date and time to be mutually agreed upon by the
parties hereto.


3.           Termination of Consulting Agreement.  The Consulting Agreement is
hereby terminated and the parties thereto shall have no further obligations to
each other under the terms of such agreement except for the provisions of
Sections 6 and 7 which shall survive such termination.  MSG acknowledges and
agrees that it is owed no compensation by the Company pursuant to the terms of
the Consulting Agreement.


4.           Amendment or Assignment. No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is
evidenced by a written instrument, executed by the party against which such
modification, waiver, amendment, discharge or change is sought.


5.           Entire Agreement; Severability. This Agreement contains all of the
understandings and agreements of the parties with respect to the subject matter
discussed herein.  All prior agreements, whether written or oral, are merged
herein and shall be of no force or effect.  The invalidity, illegality or
unenforceability of any provision or provisions of this Agreement will not
affect any other provision of this Agreement, which will remain in full force
and effect, nor will the invalidity, illegality or unenforceability of a portion
of any provision of this Agreement affect the balance of such provision.  In the
event that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.


6.           Governing Law. This Agreement shall be construed in accordance with
the laws of the State of Florida, without an application of the principles of
conflicts of laws.  Any suit, action or proceeding with respect to this
Agreement shall be brought in the state or federal courts located in Broward
County in the State of Florida.  The parties hereto hereby accept the exclusive
jurisdiction and venue of those courts for the purpose of any such suit, action
or proceeding.  The parties hereto hereby irrevocably waive, to the fullest
extent permitted by law, any objection that any of them may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any judgment entered by any court in respect
thereof brought in Broward County, Florida, and hereby further irrevocably waive
any claim that any suit, action or proceeding brought in Broward County, Florida
has been brought in an inconvenient form.


7.           Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile signatures which shall be deemed as original
signatures.  All executed counterparts shall constitute one agreement,
notwithstanding that all signatories are not signatories to the original or the
same counterpart.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

  RANDOM SOURCE, INC.          
 
By:
/s/ David Kriegstein       David Kriegstein, Chief Executive Officer            
MEDITERRANEAN SECURITIES GROUP, LLC             By: /s/ Andrew Garbarini      
Andrew Garbarini, President  

 
 
3

--------------------------------------------------------------------------------